Opinion PER CURIAM.
Dissenting opinion filed by Chief Judge BAZELON.
PER CURIAM:
In Local 814, Teamsters (Santini Brothers, Inc.), 208 N.L.R.B. 184 (1974) the National Labor Relations Board (NLRB) affirmed without comment an administrative law judge’s (ALJ) decision that a provision of Local 814’s collective bargaining agreement with Santini Brothers, Inc. violated sections 8(b)(4) and 8(e) of the National Labor Relations Act, 29 U.S.C. §§ 158(bX4), 158(e) (1970). The effect of the contested clause is to force owner-operators of tractor trailers who contracted with Santini for long distance hauling to join Local 814 or lose their contracts. On review in this court we agreed with the Board’s conclusions if the owner-operators are not “employees” within the meaning of section 2(3) of the Act, 29 U.S.C. § 152(3) (1970). Local 814, Teamsters v. NLRB, 167 U.S.App.D.C. 387, 512 F.2d 564, 567 (1975). The opinion of the ALJ adopted by the NLRB in Santini had concluded that the owner-operators were not employees within the meaning of section 2(3). However, shortly after issuing its Santini decision, the Board adopted the decision of another ALJ which concluded *225that owner-operators who worked for another firm in the moving and storage industry were employees. Local 814, Teamsters (Molloy Brothers Moving and Storage, Inc.), 208 N.L.R.B. 276 (1974). We therefore remanded the record of Santini to the NLRB for clarification and explanation of these ostensibly inconsistent decisions. Local 814, Teamsters v. NLRB, supra, 512 F.2d at 567.
We now have before us the Board’s Supplemental Decision in Santini wherein the NLRB has articulated the factual distinctions between its two decisions. These distinctions indicate that 'Molloy Brothers exercises greater control over its owner-operators than Santini Brothers and thus explain the different conclusions reached by the Board as to employee status. Having clarified the basis for its different results the Board has fully complied with this court’s remand mandate. Local 814, Teamsters v. NLRB, supra, 512 F.2d at 567; see NLRB v. Silver Bay Local 962, 510 F.2d 1364 (9th Cir. 1975).
A majority of the Board found seven factual distinctions between Molloy and Santini.1 Petitioner Local 814 attacks these distinctions as “essentially meaningless”. Petitioner’s Brief at 11. Two dissenting Board members also question both the existence and sufficiency of differences between the cases. Local 814, Teamsters (Santini Brothers, Inc.), 223 N.L.R.B. -, - (No. 121, at 12-13 (1976) (Members Fanning & Jenkins, dissenting).
We must keep in mind that where, as here, an agency is charged with administering a broad statutory mandate, courts must of necessity defer to agency judgment. Local 814, Teamsters v. NLRB, supra, 512 F.2d at 572 (Bazelon, C. J., concurring in part, dissenting in part); cf. NLRB v. Food Store Employees, 417 U.S. 1, 9, 94 S.Ct. 2074, 40 L.Ed.2d 612 (1974). The remand in this case was to assure that the NLRB had in fact exercised its judgment in nearly simultaneously affirming the decisions of different administrative law judges who had reached ostensibly inconsistent conclusions. The distinctions detailed in the Board’s Supplemental Decision show that the NLRB has considered the facts in each case and finds them distinguishable, thereby warranting different results. We find that the Board has exercised its judgment and engaged in reasoned analysis in arriving at the different results in Santini and Molloy.
Simply because the petitioner and two Board members do not find the NLRB’s arguments persuasive does not establish that the Board has failed to apply reasoned analysis in exercising its judgment. Not all those who apply their reasoning power to a given question come to the same conclusions. The right to a “reasoned analysis” is a right to a rational, considered decision not a right to a result.
Petitioner further argues that the Board’s Supplemental Decision should be rejected as mere post hoc rationalization. In Citizens to Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402, 419, 91 S.Ct. 814, 825, 28 L.Ed.2d 136 (1971) the Supreme Court *226held that post hoc rationalizations are an inadequate basis for review of agency decisions because they do not “constitute the ‘whole record’ compiled by the agency: the basis for review required by § 706 of the Administrative Procedure Act.” However, although the Court acknowledged the danger of some post hoc rationalization, it nevertheless specifically approved the procedure of requesting an administrative body to provide additional explanation for an inadequately articulated decision. Id. at 420, 91 S.Ct. 814. The “post hoc rationalization” rule is not a time barrier which freezes an agency’s exercise of its judgment after an initial decision has been made and bars it from further articulation of its reasoning. It is a rule directed at reviewing courts which forbids judges to uphold agency action on the basis of rationales offered by anyone other than the proper decisionmakers. Thus the rule applies to rationalizations offered for the first time in litigation affidavits, Citizens to Preserve Overton Park, Inc. v. Volpe, supra, 401 U.S. at 419, 91 S.Ct. 814, and arguments of counsel, FPC v. Texaco, 417 U.S. 380, 397, 94 S.Ct. 2315, 41 L.Ed.2d 141 (1974); NLRB v. Food Store Employees, supra, 417 U.S. at 9, 94 S.Ct. 2074.
The policy of the post hoc rationalization rule does not prohibit the NLRB from submitting an amplified articulation of the distinctions it sees between Santini and Molloy. Moreover, the logic of the rule requires it. If a reviewing court finds the record inadequate to support a finding of reasoned analysis by an agency and the court is barred from considering rationales urged by others, only the agency itself can provide the required clarification.
Having reviewed the NLRB’s Supplemental Decision and petitioner’s objections thereto, we conclude that the Board has sufficiently explained why the result in Santini differs from that in Molloy. We therefore approve the Board’s decision in Local 814, Teamsters (Santini Brothers, Inc.), 208 N.L.R.B. 184 (1974) and direct that it be enforced in full.

So ordered.


. The NLRB concluded that Santini Brothers’ control over owner-operators was much less than that of Molloy Brothers based on its findings that:
1) Molloy required owner-operators to attend training classes going beyond governmental regulations, whereas Santini offered but did not require a training program;
2) Molloy imposed discipline for infraction of rules beyond governmental requirements, but Santini did not;
3) Santini’s owner-operators paid for their own health insurance but Molloy assumed this cost for its owner-operators;
4) Santini’s owner-operators bear the financ- • ing costs of their trips, whereas Molloy advanced trip expenses from a reserve account of accumulated commissions and bore the risk of default by a customer;
5) Molloy established a profit sharing plan for its owner-operators, but Santini did not;
6) Santini only loaned owner-operators money to buy trucks at the start of its contracting operation, whereas Molloy made substantial loans to its owner-operators for various purposes;
7) Santini has its own Interstate Commerce Commission operating authority; Molloy does not.
Local 814, Teamsters (Santini Brothers, Inc.), 223 N.L.R.B. -, - (No. 121, at 4-5) (1976).